OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
In our original opinion we set forth the testimony of appellant’s sister concerning appellant’s actions while in Port Neches, some three months prior to the homicide. We have again examined the record and find that prior to the State’s objection the witness had testified, before the jury, regarding such occasion as follows:
Q. All right. How did he appear to you this first day that you spent in Port Neches, when you were with him all day?
A. He wasn’t himself. He was extremely upset, and he walked up and down the floor and cried. He cried the biggest part of the day * * *
Remaining convinced that the error was harmless, appellant’s motion for rehearing is overruled.